Order entered September 19, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00563-CV

      IN THE INTEREST OF O.A.L. AND R.L., MINOR CHILDREN

               On Appeal from the 301st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-21-11690

                                     ORDER
            Before Justices Partida-Kipness, Pedersen, III, and Nowell

      On the Court’s own motion, we WITHDRAW our opinion of July 22, 2022,

and VACATE the judgment dated July 22, 2022. The Court will set a briefing

schedule in due course.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE